IN THE SUPREME COURT, STATE OF WYOMING

                                     2017 WY 58

                                                              April Term, A.D. 2017

                                                                   May 17, 2017

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-15-0007
v.

LAURENCE W. STINSON, WSB No.
6-2918,

Respondent.


     ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW
[¶1] This matter came before the Court upon an “Order Recommending the Grant of
Petition for Reinstatement of Laurence W. Stinson,” filed herein May 3, 2017, by the
Board of Professional Responsibility for the Wyoming State Bar. On February 24, 2016,
this Court suspended Respondent from the practice of law for a period of nine months,
with the suspension beginning on March 7, 2016. Board of Professional Responsibility,
Wyoming State Bar v. Stinson, 2016 WY 25, 370 P.3d 72 (Wyo. 2016). Now, after a
careful review of the Board of Professional Responsibility’s Order Recommending the
Grant of Petition for Reinstatement of Laurence W. Stinson and the file, this Court finds
that the recommendation for reinstatement should be approved, confirmed, and adopted
by the Court and that the Respondent, Laurence W. Stinson, should be reinstated to the
practice of law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Order Recommending the Grant of Petition for Reinstatement of Laurence W. Stinson,
which is attached hereto and incorporated herein, shall be, and the same hereby is,
approved, confirmed, and adopted by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the Respondent, Laurence W. Stinson, be,
and hereby is, reinstated to the practice of law in Wyoming, effective immediately; and it
is further

[¶4] ORDERED that this Order Reinstating Attorney to the Practice of Law, along
with the incorporated Order Recommending the Grant of Petition for Reinstatement of
Laurence W. Stinson, shall be published in the Wyoming Reporter and the Pacific
Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order Reinstating
Attorney to the Practice of Law, along with the incorporated Order Recommending the
Grant of Petition for Reinstatement of Laurence W. Stinson, as a matter coming regularly
before this Court as a public record; and it is further

[¶6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating
Attorney to the Practice of Law to the members of the Board of Professional
Responsibility and to the clerks of the appropriate courts of the State of Wyoming.

[¶7]   DATED this 17th day of May, 2017.


                                                 BY THE COURT: *†

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice

*Justice Davis took no part in the consideration of this matter.
†
 Justice Kautz would have denied reinstatement.
                   BEFORE THE SUPREME COURT

                          STATE OF WYOMING

                                                    D- 15--0007
                                                              IN THE SUPREME COURT
In the matter of the petition )                                  STATE OF WYOMING
                                                                       FILED
for reinstatement of                 WSB No. 2014-102
LAURENCE W. STINSON,          )                                    MAY 03 2017
WSB Attorney No. 6-2918 )                                      P   1CIA BENNUT, CLEpl<
                                                                   C4A_Alk
                                                                      CHIEF DEPUTY




                ORDER RECOMMENDING THE GRANT OF
                   PETITION FOR REINSTATEMENT
               OF LAURENCE W.STINSON, WSB #6-2918



      THIS MATTER having come before the Board of Professional

Responsibility In the matter of the petition for reinstatement of Laurence W.

Stinson, WSB # 6-2918, the hearing having been held April 18, 2017 in

Cheyenne, Wyoming, and the Board being fully apprised in the premises,

hereby makes the following findings:

      1.    A reinstatement proceeding was initiated by the filing of a Petition

for Reinstatement. The nine month suspension of Laurence W. Stinson started

March 7, 2016. A Petition for Reinstatement was timely served on October

27, 2016 and filed by the Clerk of the Board of Professional Responsibility on

November 3, 2016. During the nine month suspension, Bar dues were kept

current, and CLE remained current.         Bar Counsel did not stipulate to
reinstatement based on concerns of a continued internet presence and lack of

rehabilitation.

      2.      The parties stipulated and agreed that the former Disciplinary

Code of the Wyoming State Bar applies to Respondent's reinstatement

proceedings as the Disciplinary Code was in effect at the time the formal

charge in this matter was filed against Respondent in December, 2014. See,

Board of Professional Responsibility v. Fulton, 370 P.3d 65 (Wyo. 2016);

Reinstatement of Jones, 82 P.3d 1239 (Wyo. 2004).

      3.      Section 24(g) of the Disciplinary Code provides:

             If Bar Counsel does not stipulate to reinstatement or if the
             BPR or Court does not approve a stipulation for
             reinstatement, a hearing shall be held by the BPR. At the
             hearing, the suspended or disbarred attorney shall have the
             burden of proving by clear and convincing evidence the
             following:

              (i)   The respondent has been rehabilitated;

             (ii) The respondent has substantially complied with all
           requirements imposed by the Court;

              (iii) The respondent has the character and fitness qualifications
           to practice law in this state as outlined in Section IV of the
           Wyoming Rules and Procedures Governing Admission to the Practice
           of Law;

             (iv) The respondent is competent to practice law in this state;

              (v) The respondent's resumption of the practice of law shall not
           be detrimental to the administration of justice and the public
           interest.




                                        2
     4.      Specific Character and Fitness Requirements. Section IV of the

Wyoming Rules and Procedures Governing Admission to the Practice of Law

(the "Admission Rules"), incorporated by reference in Section 24(g) of the

Disciplinary Code, sets forth the character and fitness requirements for

admission to the Wyoming State Bar. Rule 401 provides in relevant part:

             Rule 401. Character and Fitness Requirements.

           (a) Duties of Applicant. Every applicant must produce
     satisfactory evidence of good moral character and an adequate
     knowledge of the standards and ideals of the profession and that
     such person is otherwise fit to practice law within the State of
     Wyoming. The applicant shall have the burden of proving that the
     applicant is possessed of good moral character and is fit to
     practice law. ***
           (b) Purposes of Character and Fitness Screening. The
     primary purposes of character and fitness screening before
     admission to the Bar are to assure the protection of the public and
     safeguard the justice system. The Committee shall not
     recommend an applicant be admitted to practice law if the
     Committee believes that such applicant would, if admitted to
     practice law in Wyoming, be unable or unwilling to act in
     accordance with the standards set forth in the Wyoming Rules of
     Professional Conduct, and to act fairly, honestly, reasonably and
     with unquestionable integrity in all matters in which he or she acts
     as an attorney at law.
             (1) Good moral character includes but is not limited to a
          record of conduct manifesting the qualities of honesty, candor,
          trustworthiness, observance of fiduciary responsibilities,
          adherence to the law, and a respect for the rights of other
          persons and the judicial process.
             (2) Fitness to practice law includes but is not limited to a
          record of conduct that establishes that the applicant meets the
          essential eligibility requirements for the practice of law. The
          essential eligibility requirements for the practice of law are:
              (A) The ability to exercise good judgment and to conduct
            oneself with a high degree of honesty, integrity and

                                       3
     trustworthiness in financiai dealings, legal obligations,
     professional relationships, and in one's professional
     business;
       (B) The ability to conduct oneself in a manner that
     engenders respect for the law and adheres to the Wyoming
     Rules of Professional Conduct;
        (C) The ability to diligently, reliably, and timely perform
     legal tasks and fulfill professional obligations to clients,
     attorneys, courts and others;
        (D) The ability to competently undertake fundamental
     lawyering skills such as legal reasoning and analysis,
     recollection of complex factual information and integration
     of such information with complex legal theories, problem
     solving, and recognition and reso!ution of ethical dilemmas;
     and
        (E) The ability to communicate comprehensibly with
     clients, attorneys, courts, and others.
     (c) Factors Considered. The following factors shall be
considered when determining an applicant's good moral character
and fitness to practice law:
     (1)   Unlawful conduct;
     (2)   Academic misconduct;

     (3) Making or procuring any false or misleading statement
  or omission of relevant information, including any false or
  misleading statement or omission on the application for
  admission to the Bar, or any amendment, or in any testimony
  or sworn statement submitted to the Board or the Committee;
     (4)   Misconduct in employment;

    (5) Acts involving         dishonesty,    fraud,   deceit   or
  misrepresentation;

     (6)   Abuse of !egal process;

     (7)   Neglect of financial responsibilities;

     (8)   Neglect of professional obligations;


                                4
     (9)    Violation of an order of a court;

     (10) Conduct demonstrating an inability to meet one or
   more essential eligibility requirements for the practice of law;

     (11) Conduct that physically threatens or harms another
   person;

     (12) Denial of admission to the bar in this or another
  jurisdiction on character and fitness grounds;

     (13) Disciplinary action by the lawyer disciplinary agency
   or other professional disciplinary agency of any jurisdiction;
   and

     (14) Any other conduct which reflects adversely upon the
   good moral character or fitness of the applicant to practice law.

      (d) Prior Conduct—Aggravating and Mitigating Factors. In
making the determination on character and fitness of each
applicant, the following factors should be considered in assigning
weight and significance to prior conduct of the applicant:

     (1)    The applicant's age at the time of the conduct;

     (2)    The recency of the conduct;

    (3) The reliability of the information concerning the
  conduct;

     (4)   The seriousness of the conduct;

     (5)   The factors or circumstances underlying the conduct;

     (6)   The cumulative effect of the conduct or information;

     (7)   The evidence of rehabilitation;

    (8) The applicant's positive social contributions since the
  conduct;

     (9)   The applicant's candor in the admissions process;

    (10) The      materiality       of    any     omissions      or
  misrepresentations.
                                5
             (11) An applicant who affirmatively asserts rehabilitation
           from prior conduct must produce evidence of rehabilitation
           which may include, but is not limited to, the following:

                (A) compliance with the specific conditions of any
             disciplinary, judicial, administrative, or other order, where
             applicable;

               (B) good      character and     moral standing     in   the
             community;

                (C) good reputation for professional ability, where
             applicable;

                (D) lack of malice and ill feeling toward those who, by
             duty, were compelled to bring about the disciplinary,
             judicial, administrative, or other proceeding;

               (E) personal assurances, supported by corroborating
             evidence, of a desire and intention to conduct one's self in
             an exemplary fashion in the future;

                (F) restitution of funds or property, where applicable;

               (G) positive action showing rehabilitation by occupation,
             community service or civic service; and

               (H) any other evidence which reflects rehabilitation of
             the applicant.

      5.     Petitioner presented evidence that he had not practiced law during

the period of his suspension. While evidence was presented of a continued

internet presence, there was no evidence presented that such presence was

intended or resulted in the practice of law by the Petitioner.

      6.     Petitioner further presented evidence of development and

acceptance of the wrongful nature of his prior conduct and expressed remorse

and contrition for such conduct. In response, the evidence of prior misconduct

                                       6
was presented. The Board was persuaded by the Wyoming Supreme Court's

decision in the matter of the Petition for Reinstatement of Frank J. Jones, 82
P.3d 1239 at 1241:

           While the Board is as concerned as Professor Burman about
           the nature of that conduct and its implications, Mr. Jones
           expressed, to some greater or lesser degree, contrition for
           such conduct; and the Board is not persuaded that delaying
           a reinstatement of Mr. Jones, awaiting the passage of more
           time, will serve any useful purpose.

Further, the Wyoming Supreme Court went onto state:

           In attempting to make a determination as to whether the
           petitioner in this case has been rehabilitated, the Board was
           persuaded that a useful definition of "rehabilitation" is found
           in Avila v. The People of the State of Colorado, 53[sic] P.3d
           230, 232 (Colo. PDJ 2002) quoted by petitioner in his
           Memorandum in Support of Petition for Reinstatement:

           Rehabilitation for purposes of attorney reinstatement and
           readmission to the bar has been defined as "the
           reestablishment of the reputation of a person by his or her
           restoration to a useful and constructive place in society."
           [citation omitted]

                 Based upon this definition and the evidence before it,
                 the Board concludes that Mr. Jones demonstrated his
                 rehabilitation.

           The Board also concludes that it is not required to find or
           conclude that there is, or must be demonstrated by
           petitioner, an absolute certainty or guarantee that the
           petitioner will never again engage in the kind of misconduct
           which led to his disbarment. It is impossible for the Board
           to reach such a conclusion. Further, such a burden places
           the bar too high and would doom every petition for
           reinstatement. For these propositions, the Board relies on
           The Matter of McKeon, 201 Mont. 515, 656 P.2d 179(1982)
           also cited and quoted in petitioner's Memorandum in
           Support of Petition for Reinstatement. Rather, the Board
           concludes that it must attempt to discern, from the evidence

                                      7
            presented, whether the petitioner demonstrates current
            moral and ethical behavior and fitness to reenter the
            practice of law.

Id. at 1242.

      Based on the foregoing, it hereby is the recommendation of a majority

of the Board of Professional Responsibility that Petitioner has met his burden

of proof, and that the Petition be granted to allow Mr. Stinson to be reinstated

as an attorney licensed practice law in the state of Wyoming.

      DATED this    cp3—    day of    C-2.4a.A_Li         , 2017.



                                    Studer, Chair
                               oard of Professional Responsibility
                              Wyoming State Bar




                                      8